Case 1:20-cv-01616-RBJ Document 23 Filed 06/11/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-1616-RBJ

AGAZI ABAY,
GABRIEL THORN,
AMY SCHNEIDER, and
MICHAEL McDANIEL,
on behalf of themselves and other similarly situated individuals,

Plaintiffs,

v.

CITY AND COUNTY OF DENVER
      Defendants.




                          MOTION TO WITHDRAW AS COUNSEL


        Laura B. Wolf and John Michael Guevara of Wolf Guevara LLP hereby move, pursuant

to D.C.COLO.LAttyR 5(b), for leave to withdraw as counsel for Plaintiffs in the above-

captioned matter. Counsel represent that they were initially contacted for immediate support

with respect to the urgent need for a Temporary Restraining Order. At the time of undersigned

counsel’s entry of appearance, counsel from two different law firms were already representing

Plaintiffs in this case. Having discussed the matter with co-counsel, at this juncture in the case –

and with the need for immediate assistance no longer at the forefront – undersigned counsel

hereby moves to withdraw. Plaintiffs will continue to be represented by E. Milo Schwab of

Ascend Counsel Law and Ross Ziev of Help in Colorado, their original attorneys. Plaintiffs and

representatives of all parties are being served with a copy of this Motion.
Case 1:20-cv-01616-RBJ Document 23 Filed 06/11/20 USDC Colorado Page 2 of 2




     Respectfully submitted this 11th day of June 2020.

                                                          s/ Laura B. Wolf

                                                          Laura B. Wolf
                                                          John Michael Guevara
                                                          Wolf Guevara LLP
                                                          1312 17th Street Ste 569
                                                          Denver, CO 80202
                                                          (303) 802-5390
                                                          laura@wolfguevara.com
                                                          jm@wolfguevara.com
